           Case MDL No. 2997 Document 41-1 Filed 03/23/21 Page 1 of 1




In re Baby Food Marketing, Sales Practices and Prod. Liability Litig.- MDL Case No. 2997

               SCHEDULE OF ACTIONS AND PARTIES REPRESENTED

1-Cantor et al. v. Beech-Nut Nutrition Company

U.S. District Court for the Northern District of New York
Case No. 21-cv-00213-TJM-CFH

Plaintiffs Represented:
JEREMY CANTOR; ASHLEY ALLEN; EMILY BACCARI; KAITLYNN CARSON;
AMBER CAUDILL; NEISHA DANIELS; JILLIAN GEFFKEN; HANNAH GRANDT;
DOMINICK GROSSI; ANTHONY HARRISON; CHRISTINA HOLLAND;
HEATHER HYDEN; HEATHER MCCORMICK; HALEY SAMS; and VITO SCAROLA

2-Cantor et al. v. Gerber Products Company

U.S. District Court for the District of New Jersey
Case No. 21-cv-03402-CCC-ESK

Plaintiffs Represented:
JEREMY CANTOR; ASHLEY ALLEN; EMILY BACCARI; KAITLYNN CARSON;
AMBER CAUDILL; NEISHA DANIELS; FELICIA DYKES; JILLIAN GEFFKEN; JESSICA
GOODPASTURE; HANNAH GRANDT; DOMINICK GROSSI; GALENA GUTIERREZ;
ANTHONY HARRISON; CHRISTINA HOLLAND; HEATHER HYDEN;
MERCEDES JONES; LISA LOSIEWICZ; HEATHER MCCORMICK; TERRIE MCDONALD;
HALEY SAMS; and VITO SCAROLA; BAYLEE SCHAEFER; NATALIA STOROSHSKO;
and ARIANE THOMAS

3-Baccari et al. v. Hain Celestial Group, Inc.

U.S. District Court for the Eastern District of New York
Case No. 21-cv-01076-TS-AYS

Plaintiffs Represented:
EMILY BACCARI; DOMINICK GROSSI; HEATHER HYDEN; and VITO SCAROLA

4-Baccari et al. v. Campbell Soup Company; Plum, PBC

U.S. District Court for the District of New Jersey
Case No. 21-cv-04749-NLH-KMW

Plaintiffs Represented:
EMILY BACCARI; JILLIAN GEFFKEN; HEATHER HYDEN; and MERCEDES
JONES
